MEMORANDUM **
David Leroy McCovy appeals from the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
McCovy contends there was insufficient evidence to support the district court’s finding that he violated the condition of supervised release prohibiting him from entering any gambling establishment. This contention lacks merit. See United States v. Jeremiah, 493 F.3d 1042, 1045 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.